November 17, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DAVID E. JOHNSON, Appellant

NO. 14-15-00197-CV                          V.

               NATIONAL INDEMNITY COMPANY, Appellee
                   ________________________________

       This Court today heard a motion for rehearing filed by appellee, National
Indemnity Company. We order that the motion be granted and that this Court’s
former judgment of June 14, 2016 be vacated, set aside, and annulled. We further
order this Court’s opinion of June 14, 2016 withdrawn.

      Today the Court heard its own motion to dismiss the appeal from the order
of dismissal with prejudice signed by the court below on June 15, 2015. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David E. Johnson.
      We further order this decision certified below for observance.